Motions to withdraw a plea made before sentence are to be freely granted! The law has been that way as long as I can remember. But trial courts in this county continue to deny these motions on a regular basis. Although it is one consideration, the major issue is not whether the trial judge complied with Crim.R. 11 — if there is noncompliance, then the plea must be set aside in any event. The issue in a motion to set aside a plea made before sentence is ordinarily whether there is any reason not to grant it. Prejudice to the state is one major consideration, as is the time in which the motion is made.
I would hold that, absent a long delay in the proceedings or prejudice to the state, it is an abuse of discretion per se to deny a motion to withdraw a plea made before sentence. Of course, even if there is a delay or prejudice, another one or more of the Fish factors may compel setting aside the plea.